Citation Nr: 0630512	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  02-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for tinnitus.  

2.	Entitlement to an increased rating for a shell fragment 
wound scar of the left heel region, evaluated as 10 percent 
disabling.  

3.	Entitlement to an increased rating for shell fragment 
wound scars of the right leg, with retained foreign bodies, 
currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased rating for shell fragment 
wound scarring of the right little toe, evaluated as 10 
percent disabling.  

5.	Entitlement to an increased (compensable) rating for  
shell fragment wound scars of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in December 2003.  

The veteran has claimed increased evaluations for the 
residuals of shell fragment wounds of the left and right 
lower extremities.  During the appeals process, service 
connection for a residual scar of the right little toe, for 
residual nerve damage to the right thigh and leg and nerve 
damage of the left leg were awarded, with 10 percent 
evaluations assigned for each.  In addition, as part of his 
appeal, the Board requested an examination to ascertain 
whether arthritis of the knees could be considered as a 
residual of the shrapnel wounds.  

By rating decision dated in April 2006, service connection 
for arthritis of each knee, rated 10 percent disabling, was 
awarded.  The veteran has not appealed the ratings for the 
nerve damage, right little toe scar or knee arthritis.  
Therefore, the Board will confine its discussion to that 
relating to the ratings for the shell fragment wound scars 
only.  


FINDINGS OF FACT

1.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	A shell fragment wound scar of the left heel region is 
shown to be tender and painful on examination, without 
inflammation, ulceration, edema, keloid formation, or 
limitation of motion secondary to the scar.  

3.	Shell fragment wound scars of the right leg, with retained 
foreign bodies are shown to be tender and painful on 
examination, without inflammation, ulceration, edema, keloid 
formation, or limitation of motion secondary to the scars.  

4.	A shell fragment wound scar of the right little toe is 
shown to be tender and painful on examination, without 
inflammation, ulceration, edema, keloid formation, or 
limitation of motion secondary to the scars, evaluated as 10 
percent disabling.  

5.	Shell fragment wound scars of the left lower extremity 
shown to be tender and painful on examination, without 
inflammation, ulceration, edema, keloid formation, or 
limitation of motion secondary to the scars.  


CONCLUSIONS OF LAW

1.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.	The criteria for a rating in excess of 10 percent for a 
shell fragment wound scar of the left heel region have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Code 7805 (2006).  

3.	The criteria for a rating in excess of 10 percent for 
shell fragment wound scars of the right leg, with retained 
foreign bodies, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Code 7805 (2006).  

4.	The criteria for a rating in excess of 10 percent for a 
shell fragment wound scar of the right little toe have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Code 7805 (2006).  

5.	The criteria for a rating of 10 percent, but no more, for 
shell fragment wound scars of the left lower extremity have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Code 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2002, October 2002, March 
2004, October 2004 and January 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for tinnitus that 
he believes is the result of acoustic trauma sustained while 
he was on active duty.  Review of the service medical shows 
no complaint or manifestation of tinnitus.  This disorder was 
noted in private treatment records dated in 2001, which 
showed intermittent tinnitus.  No opinion regarding the 
etiology of the tinnitus was included in that evaluation 
report.  The veteran was evaluated by VA in April 2004 at 
which time the examiner rendered an opinion that it was not 
as likely as not that the tinnitus is related to the 
veteran's military service noise exposure.  As there is no 
medical opinion of record that establishes a relationship 
between service and the development of tinnitus, service 
connection must be denied.  

The veteran is claiming an increased evaluation for the 
service connected shell fragment wound scars of the lower 
extremities.  These are currently listed as residuals of a 
shell fragment wound of the left heel region, rated 10 percent 
disabling; residuals of fragment wounds of the right leg, with 
retained foreign bodies, evaluated as 10 percent disabling; a 
shell fragment wound scar of the right little toe, evaluated 
as 10 percent disabling; and residuals of fragment wounds of 
the left thigh and leg, evaluated as noncompensable.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion are rated as follows:

Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with 
Sec. 4.25 of this part.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7802.  

Scars that are superficial or unstable, warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination, 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on 
the tip of a finger or toe even though 
amputation of the part would not warrant 
a compensable evaluation.  
38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Service medical records show that in January 1969, the 
veteran sustained shell fragment wound scars of both lower 
extremities from an enemy booby trap.  Initial debridement 
was carried out and the wounds were packed open.  He was 
transferred to a General Hospital where he underwent delayed 
primary closure and exploration of the multiple wound sites 
with removal of many metal fragments.  Physical examination 
in June 1969 showed 14 wounds of the lower extremities 
ranging in size from 2 to 4 inches in length, with sutures in 
place from delayed primary closure.  There was no nerve or 
artery involvement and no bruits heard on auscultation over 
the wound sites or arteries.  X-ray studies of both lower 
extremities revealed four metallic densities in the soft 
tissue of the calf of the right leg.  The final diagnosis was 
multiple fragment wounds of both lower extremities, without 
nerve or artery involvement.  

An examination was conducted by VA in September 2002.  At 
that time the veteran's history of shrapnel wounds was 
described.  The veteran complained of pain and weakness.  The 
pain was always present and increased with activity or 
extended standing.  It was improved by rest, elevation and 
Aleve.  Examination showed multiple scars over both lower 
extremities.  On the left leg these included a five inch, 
well-healed scar on the inner left thigh; a four inch, well-
healed scar on the mid lateral part of the left calf; a seven 
inch scar above the left medial malleolus, a four and on-half 
inch, well-healed scar across the left heal; and a four inch, 
well-healed scar over the posterior part of the left calf.  
On the right leg, the scars included a one-quarter inch small 
scar over the right little toe; a four inch, well-healed scar 
over the lower right shin; a five inch, well-healed scar over 
the upper anterior shin; a seven inch, well-healed scar below 
the medial malleolus and a one-quarter inch scar over the 
posterior part of the right calf in the lower half.  All the 
scars were well-healed, with no underlying tissue or muscle 
loss.  The scar on the right little toe and the scar on the 
right lower calf were sensitive to touch.  There was no 
tenderness or keloid formation along any of the other scars.  
There was no hypersensitivity to touch along any of the 
scars.  Range of motion of all joints of the lower 
extremities was possible to full degrees of normal.  There 
was normal strength, tone, and pulsations over both lower 
extremities.  X-ray studies showed metallic foreign bodies 
within the soft tissues near the right fibula and tibia.  The 
diagnoses were scars from multiple wounds secondary to war 
injury, with residuals of pain, and shrapnel remnants in the 
right lower leg.  

An examination was conducted by VA in April 2004.  At that 
time, the examiner related the veteran's history of shell 
fragment wound injuries.  The veteran complained of pain, 
primarily cramping in nature, in the region of the calves, 
the left greater than the right.  He stated that he does not 
have significant burning, paresthesias or lightening-type 
pains down his legs.  He stated that the cramping pain 
started in the areas of the scars and emanated to the tops of 
his feet and calf region.  He took the medication Aleve for 
pain relief, which helped him sleep at night.  On 
examination, the examiner referred to the September 2002 
examination report for a full description of the scars.  It 
was noted that superficial palpation did not elicit pain or 
radiation, but on deep palpation some discomfort over most of 
the scars, primarily those over the mid-lateral portion of 
the legs, was noted.  Motor and sensory function was normal 
throughout the lower extremities.  Capillary refill was less 
than two seconds.  Pulses were 2+, bilaterally.  Range of 
motion testing did not elicit easy fatigability or 
significant pain in any of the ankle, foot or knee joints.  
There were four small fragments of shrapnel present in the 
right leg, anterolaterally.  The impression was deep scar 
pain.  

An examination was conducted by VA in February 2006.  At that 
time, the veteran complained of weakness, dragging of his 
right foot and of pain in both lower extremities.  He stated 
that he had right leg pain from the thighs to the toes, which 
he described as being deep muscle pain.  He also reported 
pain in the right knee joint and a burning pain in the right 
foot.  Different activities, such as walking, standing more 
than 10 minutes, or riding a stationary bicycle increased the 
pain.  To alleviate the pain, the veteran took naproxen twice 
per day.  He denied any redness in the right thigh, calf, 
knee or foot.  He did report tenderness in these areas, 
predominantly the right knee and foot.  He reported weakness 
and stiffness in the whole leg.  Regarding the left leg, he 
stated that he had pain in the left knee and foot.  There was 
no pain in the left thigh.  He had a burning pain in the left 
heel at the scar, particularly when he wore regular shoes.  
He denied redness in the left knee or foot, but stated that 
he had warmth in the left heel.  He reported intermittent 
tenderness in the left knee.  

On examination, the veteran was noted to have a scar on the 
medial aspect of the left foot that measured 3.5 cm wide, by 
2mm long, by 2 mm deep.  A second scar was noted on the 
medial aspect of the left foot, that was 5cm wide, 2mm long, 
and elevated 1 mm.  The scar was lighter pin than the 
surrounding skin.  On the right foot, there was a 3 cm by 4mm 
scar that was 1 mm deep.  There was a scar on the right 
lateral calf that was 7 cm long and 0.5 mm wide.  On the 
right posterior calf, the veteran had a 2 mm purple palpable 
shell fragment.  On the posterior left calf, there was a scar 
that measured 5 cm by 0.25 cm, by 2 mm deep.  On the left 
lateral calf there was an 8.5 cm long, by 0.5 cm wide, by 1 
mm deep scar.  There was a scar on the right anterior shin 
that was 6 cm long by 0.5 cm wide and 1 mm deep.  There were 
two scars above the left knee.  The first measured 1.5 cm 
wide, by 2 mm long and the second was 2 cm wide by 2 mm long.  
The final scar was on the left inner thigh that was 9 cm 
long, .5 cm wide and 4 mm deep.  There was no adherence to 
the underlying tissue and little underlying tissue damage 
from any of the scars.  There was no inflammation, 
ulceration, edema or keloid formation associated with the 
scars and no limitation of motion secondary to the scars.  
The pertinent diagnoses were multiple shell fragment wounds 
of both the right and left leg, with residual pain, weakness, 
and jerking sensations and scars, with residual pain in the 
right foot and left foot, but otherwise, no residuals 
secondary to the scars.  

The veteran has been assigned 10 percent evaluations for the 
shell fragment wound scars of the left heel region, right 
leg, and right little toe.  These ratings are based upon the 
examination reports that show tenderness on objective 
examination.  Review of the record shows no evidence of 
additional disability for which increased awards may be 
assigned.  In this regard, it is noted that there are no 
findings of ulceration, limitation of function, inflammation 
or edema associated with these scars.  Under these 
circumstances, ratings in excess of the currently assigned 10 
percent ratings are not warranted.  

Regarding the scarring of the veteran's left leg and thigh, 
the Board notes that the veteran has been assigned a 
noncompensable rating for this scarring.  It is found that 
there was pain on deep palpation in the area.  The Board 
finds that a 10 percent evaluation of this manifestation is 
warranted.  As no other symptoms have been demonstrated, a 
rating in excess of 10 percent is not demonstrated.  


ORDER

Service connection for tinnitus is denied.  

A rating in excess of 10 percent for a shell fragment wound 
scar of the left heel region, is denied.   

A rating in excess of 10 percent for shell fragment wound 
scars of the right leg, with retained foreign bodies, is 
denied.  

A rating in excess of 10 percent for shell fragment wound 
scarring of the right little toe, is denied.  

A 10 percent rating, but no more, for shell fragment wound 
scars of the left lower extremity is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


